This original case was filed and appealed to this court as E. B. Baker et al., appellants, against State of Texas, et al., appellees, and this court reversed the judgment, and further held: "The judgment of the trial court is reversed, and judgment is here rendered that a appellees take nothing by their suit. And further, it is the judgment of this court that the Ed Couch independent school district, with all the territory incorporated therein at said election, is, and it is hereby adjudged to be, a legally established and constituted independent school district under the laws of this state, and that the individual appellants herein are, and are hereby adjudged to be, the duly elected and qualified trustees of said independent school district, with all the powers and duties given by law to such trustees, to the exclusion of appellees. The costs of the appeal will be taxed against the relators."
Subsequently the Supreme Court granted a writ of error therein [see (Tex.Civ.App.) 26 S.W.2d 325]; and the case is now pending in the Supreme Court on application for writ of error.
In the former appeal of the case this court held, in effect, that the Ed Couch independent district and its trustees superseded common school district 16 and its trustees, for all purposes. It follows, as a matter of course, that that decision excluded the common school district trustees from further control of the school affairs in said district, and the trial court should have granted the temporary injunction herein prayed for. It is true that the Supreme Court has granted writ of error to this court in that case, but the decision of this court must be regarded as the law of the case until the Supreme Court has finally determined the matter.
The order of the trial court denying the injunction prayed for will be reversed, and judgment here rendered granting said injunction, to remain in full force until the prior appeal shall have been finally determined in the Supreme Court.
Judgment reversed, and injunction granted at the cost of appellees.